Citation Nr: 1424557	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  10-28 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected residuals of a left wrist fracture.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by which the Department of Veterans Affairs (VA) Regional Office (RO), in pertinent part, denied the Veteran's application for an evaluation in excess of 10 percent for service-connected residuals of a left wrist fracture.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his June 2010 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran indicated that he desired a hearing before a Veterans Law Judge at the local RO; this type of hearing is known as a Travel Board hearing.  He was sent a letter in July 2010 explaining that he could elect a hearing by video teleconference or other type of hearing if he so desired.  The Veteran did not respond to that letter; however, at no time did he withdraw the hearing request.  As the RO/AOJ schedules Travel Board hearings, a remand of this matter to the RO/AOJ is warranted.  

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

Take appropriate action to schedule the Veteran for a hearing per his request dated in June 2010, before a traveling Veterans Law Judge at the RO.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



